116 F.3d 482
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Joseph ATKINSON;  Donald Cooper;  Gary Cruz;  Allen Collins,Plaintiffs-Appellants,v.UNITED PARCEL SERVICE;  Thomas Lynch, Defendants-Appellees.
No. 96-35396.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted:  June 3, 1997.June 13, 1997.

Appeal from the United States District Court for the Western District of Washington, No. CV-94-05600-FDB;  Franklin D. Burgess, United States District Judge, Presiding Seattle, Washington
Before:  WRIGHT, PREGERSON, and THOMPSON, Circuit Judges.


1
ORDER*


2
We have carefully reviewed the record in this case and have considered the arguments of counsel.  We find no error.


3
AFFIRMED.



*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3